DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This communication is in response to applicant's amendment filed on 07/22/2021. Claims 1-2, 9-10, 12 have been amended. Claim 11 is canceled. Claim 21 is newly added. Claims 1-10 and 12-21 are presently pending for examination.

Response to Arguments
Claim Objection: 
Applicant’s arguments with respect to objection of claim(s) 12 have been considered. The objection of claim(s) 12 have been withdrawn in view of the examiner's amendment to claim.

Claim Rejections - 35 U.S.C. § 101:
Applicants’ arguments with respect to claim(s) 1-8 have been fully considered and are persuasive.  The rejection of 35 U.S.C. §101 regarding claim(s) 1-8 have been withdrawn in view of the examiner's amendment to claim. 

Claim Rejections - 35 U.S.C. § 103:
Applicants’ arguments with respect to claims rejected under prior art have been fully considered and the rejection of 35 U.S.C. § 103 have been withdrawn in view of the 

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Attorney Peter S. Weissman (Reg. No. 40,220) on 11/02/2021 and followed up on 11/04/2021. 

The application has been amended as follows:

Please replace claim 1 with:
1. (Currently Amended) A system for data exchange, comprising: a first server including a first hardware processor and a second server including a second hardware processor; 
the first server being configured to acquire, from a smart contract issued by the second server, a to-be-exchanged data identifier based on requirement information, the to-be-exchanged data identifier being wrote into the smart contract by the second server; store the to-be-exchanged data identifier locally; acquire a storage address of the to-be-exchanged data identifier; and encrypt the storage address of the to-be-exchanged data identifier to generate a first encrypted storage address; write the first encrypted storage address into the smart contract acquired from the second server, and locally store the smart contract containing the first encrypted storage address to obtain a storage address of the smart contract; send the storage address of the smart contract to the second server; and 
the second server being configured to acquire smart contract stored on the first server based on the storage address of the smart contract received from the first server; acquire the first encrypted storage address from the acquired smart contract; decrypt the first encrypted storage address to acquire the storage address of the to-be-exchanged data identifier; acquire the to-be-exchanged data identifier based on the storage address of the to-be-exchanged data identifier; and find to-be-exchanged data indicated by the to-be-exchanged data identifier from a pre-stored data set on the second server based on the to-be-exchanged data identifier, such that the first server acquires the to-be-exchanged data from the second server, the data set including data and a data identifier.

Please replace claim 9 with:
9. (Currently Amended) A method for data exchange for a first server, comprising:
acquiring, from a smart contract issued by a second server, a to-be-exchanged data identifier based on requirement information, the to-be-exchanged data identifier being wrote into the smart contract by the second server;
storing the to-be-exchanged data identifier locally;
acquiring a storage address of the to-be-exchanged data identifier;
encrypting the storage address of the to-be-exchanged data identifier to generate a first encrypted storage address;
writing the first encrypted storage address into the smart contract acquired from the second server, and locally storing the smart contract containing the first encrypted storage address to obtain a storage address of the smart contract; 
sending the storage address of the smart contract to the second server, such that the second server acquires the smart contract stored on the first server based on the storage address of the smart contract received from the first server, and acquires the first encrypted storage address from the acquired smart contract, decrypts the first encrypted storage address to acquire the storage address of the to-be-exchanged data identifier, acquires the to-be-exchanged data identifier based on the storage address of the to-be-exchanged data identifier, and finds to-be-exchanged data indicated by the to-be-exchanged data identifier from a pre-stored data set on the second server based on the to-be-exchanged data identifier, the data set including data and a data identifier; and
acquiring the to-be-exchanged data from the second server.
 
Please replace claim 10 with:
10. (Currently Amended) An apparatus for data exchange for a first server, comprising:
at least one processor; and
a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising:
acquiring, from a smart contract issued by a second server, a to-be-exchanged data identifier based on requirement information, the to-be-exchanged data identifier being wrote into the smart contract by the second server;
storing the to-be-exchanged data identifier locally;
acquiring a storage address of the to-be-exchanged data identifier;
encrypting the storage address of the to-be-exchanged data identifier to generate a first encrypted storage address;
writing the first encrypted storage address into the smart contract acquired from the second server, and locally storing the smart contract containing the first encrypted storage address to obtain a storage address of the smart contract; 
sending the storage address of the smart contract to the second server, such that the second server acquires the smart contract stored on the first server based on the storage address of the smart contract received from the first server, and acquires the first encrypted storage address from the acquired smart contract, decrypts the first encrypted storage address to acquire the storage address of the to-be-exchanged data identifier, acquires the to-be-exchanged data identifier based on the storage address of the to-be-exchanged data identifier, and finds to-be-exchanged data indicated by the to-be-exchanged data identifier from a pre-stored data set on the second server based on the to-be-exchanged data identifier, the data set including data and a data identifier; and
acquiring the to-be-exchanged data from the second server.
 
Please replace claim 12 with:
12. (Currently Amended) A non-transitory computer readable storage medium, storing a computer program thereon, wherein the computer program, when executed by a processor, causes the processor to implement operations, the operations comprising:
acquiring, from a smart contract issued by a second server, a to-be-exchanged data identifier based on requirement information, the to-be-exchanged data identifier being wrote into the smart contract by the second server;
storing the to-be-exchanged data identifier locally;
acquiring a storage address of the to-be-exchanged data identifier;
encrypting the storage address of the to-be-exchanged data identifier to generate a first encrypted storage address;
writing the first encrypted storage address into the smart contract acquired from the second server, and locally storing the smart contract containing the first encrypted storage address to obtain a storage address of the smart contract; 
sending the storage address of the smart contract to the second server, such that the second server acquires the smart contract stored on the first server based on the storage address of the smart contract received from the first server, and acquires the first encrypted storage address from the acquired smart contract, decrypts the first encrypted storage address to acquire the storage address of the to-be-exchanged data identifier, acquires the to-be-exchanged data identifier based on the storage address of the to-be-exchanged data identifier, and finds to-be-exchanged data indicated by the to-be-exchanged data identifier from a pre-stored data set on the second server based on the to-be-exchanged data identifier, the data set including data and a data identifier; and
acquiring the to-be-exchanged data from the second server. 


Allowable Subject Matter
Claims 1-10 and 12-21 are allowed.
The following is an examiner's statement of reasons for allowance:
Independent Claim(s) and their respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:

In regards to claim(s) 1, 9, 10 and 12, the prior art of record (Yang et al. (US 2015/0341348 A1; hereinafter Yang) in view of Barrus et al. (US 2015/0039888 A1; hereinafter Barrus)) does not disclose:

“acquiring, from a smart contract issued by a second server, a to-be-exchanged data identifier based on requirement information, the to-be-exchanged data identifier being wrote into the smart contract by the second server;
writing the first encrypted storage address into the smart contract acquired from the second server, and locally storing the smart contract containing the first encrypted storage address to obtain a storage address of the smart contract; 
sending the storage address of the smart contract to the second server, such that the second server acquires the smart contract stored on the first server based on the storage address of the smart contract received from the first server, and acquires the first encrypted storage address from the acquired smart contract, decrypts the first encrypted storage address to acquire the storage address of the to-be-exchanged data identifier, acquires the to-be-exchanged data identifier based on the storage address of the to-be-exchanged data identifier, and finds to-be-exchanged data indicated by the to-be-exchanged data identifier from a pre-stored data set on the second server based on the to-be-exchanged data identifier, the data set including data and a data identifier” in combination with other limitations recited as specified in the independent claim(s). 

Rather, Yang teaches “a safe log-in system” ([0069], [0071-0073]). Similarly, Barrus teaches “exchange of data” ([0004-0006]). Accordingly, the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186. The examiner can normally be reached Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497